Citation Nr: 0215734	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  96-43 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.

2.  Entitlement to an initial increased evaluation for a 
disability of the right index and middle fingers, currently 
evaluated as 20 percent disabling.

3.  Entitlement to an initial increased evaluation for 
residuals of a right inguinal hernia, currently evaluated as 
10 percent disabling.

4.  Entitlement to an initial compensable evaluation for 
ingrown toenail, great toe, of the right foot.

5.  Entitlement to an initial compensable evaluation for 
ingrown toenail, great toe, of the left foot. 






REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 7, 1985 to July 
12, 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Oakland, California, Regional Office 
(RO) of the Department of Veterans' Affairs (VA).

The RO, in January 1996, granted entitlement to service 
connection for PTSD, assigning a noncompensable evaluation; 
for a disability of the right index and middle fingers, 
assigning a 10 percent evaluation; for residuals of a right 
inguinal hernia, assigning a noncompensable evaluation; and 
for ingrown toenail, big toe, of each foot, assigning a 
noncompensable evaluation, respectively.  






Each assigned rating evaluation was effective July 13, 1995, 
the date of the veteran's claim.  The veteran filed a timely 
notice of disagreement with regard to the respecting rating 
evaluations, and perfected a substantive appeal.

By rating action dated in September 1996, the RO determined 
that the veteran's service-connected PTSD warranted an 
increased evaluation of 10 percent, effective as the date of 
claim.

By rating action dated in October 1997, the RO determined 
that the veteran's service-connected PTSD warranted an 
increased evaluation of 30 percent; that the service-
connected disability of the right index and middle fingers 
warranted an increased evaluation of 20 percent; and that the 
service-connected residuals of a right inguinal hernia 
warranted an increased evaluation of 10 percent.  Each 
assigned rating evaluation was effective the date of the 
veteran's claim.

In December 1998, the veteran provided oral testimony before 
a Member of the Board, sitting at the RO in Oakland, 
California, a transcript of which has been associated with 
the claims file.

This matter was previously before the Board in March 1999, 
wherein it was remanded for additional development and 
adjudicative actions.

Jurisdiction of the veteran's claims has been assumed by the 
RO in Indianapolis, Indiana.

In February 2000, the RO also denied entitlement to service 
connection for right testicular pain and for right carpal 
tunnel syndrome.






In August 2002, the veteran submitted what the Board is 
interpreting as a notice of disagreement with the February 
2000 RO denial of entitlement to service connection for right 
testicular pain and for right carpal tunnel syndrome.

The Board notes that the RO has not yet issued a statement of 
the case.  Where there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Godfrey v. Brown, 7 Vet. App. 398 
(1995); Manlincon v. West, 12 Vet. App. 238 (1999).  This 
matter is further addressed in the Remand portion of this 
decision below.

The issue of entitlement to an initial increased evaluation 
for disability of the right index and middle fingers, 
currently evaluated as 20 percent disabling, will be 
addressed in the Remand portion of this decision below.


FINDINGS OF FACT

1.  PTSD is manifested by not more than definite or moderate 
symptoms with definite or moderate impairment in social and 
occupational functioning.

2.  The residuals of right inguinal hernia repair are 
manifested by occasional pain and tenderness, which increased 
with exercise, lifting, coughing, or intercourse, with a non-
tender scar over the right groin area.

3.  The ingrown toenail, great toe, of the right foot is 
manifested by absent great toenail, well healed nail beds, 
with no pain, crepitus or discomfort.

4.  The ingrown toenail, great toe, of the left foot is 
manifested by absent great toenail, well healed nail beds, 
with no pain, crepitus or discomfort.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 30 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2001); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for an initial rating in excess of 10 
percent for residuals of right inguinal hernia repair, have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 
4.114 Diagnostic Code 7338 (2001). 

3.  The criteria for an initial compensable rating for 
ingrown toenail, great toe, of the right foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.71a Diagnostic Code 5284 (2001).

4.  The criteria for an initial compensable rating for 
ingrown toenail, great toe, of the left foot, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.20, 
4.71a Diagnostic Code 5284 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD

A review of the veteran's service medical records reveals 
that he sustained a concussion with loss of consciousness, 
and was sexually assaulted at gunpoint in September 1986.  He 
was hospitalized in September 1986, with a diagnosis of acute 
PTSD.  There was evidence of a suicide attempt in October 
1992, which was said to be related to domestic stresses.

Subsequent to service, a VA examination report dated in 
September 1995, reveals that the veteran reported continued 
difficulty dealing with the sexual assault, and that he 
experienced associated nightmares.  He was said to be 
attending group sessions.  The diagnosis was post sexual 
assault PTSD.

A VA examination report dated in July 1996, shows that the 
veteran reported having nightmares.  He indicated that he had 
been able to keep the impulse to hurt others under control.  
He reported that his sleep was disturbed and that his 
concentration and memory had been dramatically affected.  He 
indicated that he had had one suicide attempt.  He reported 
feelings of low self-esteem, that he was distrustful of 
others, and that he would get irritable and angry. He stated 
that he was employed by the Union Railroad as a mechanic.

Mental status examination revealed reported that he was 
cooperative, polite but that his words were tense.  He was 
oriented times four, and his concentration and short-term 
memory were fair with most tasks.  He was unable to do serial 
sevens.  His long-term memory seemed generally intact, but he 
had consistent difficulties with dates in many different 
contexts.  His affect was relatively constricted but no 
severe mood symptoms were evident.  He was reported to have 
no suicidal or homicidal ideations.  

There was no report or evidence of psychotic symptoms 
including any perceptual disturbance or thought disorder 
symptoms.  His thought process and speech were linear and 
coherent.  His abstract reasoning and judgment were fair to 
good.  His appetite was normal.  His sleep was reported to be 
quite disturbed.  The diagnosis was PTSD.  The global 
assessment of functioning (GAF) code was reported to be 65.  
The examiner stated that the veteran's PTSD seemed apparent 
and caused him definite distress.  It was reported that it 
was apparent that he had been able to maintain meaningful 
personal relationships with his wife and child and to 
function adequately in his current job.  The examiner 
concluded that his symptoms appeared to be moderate, but his 
social and occupational functioning appeared to be relatively 
stable.
A VA examination report dated in July 1997, shows that the 
veteran reported the development of distress in his marriage, 
and decreased social functioning.  He indicated that he would 
tend to self-isolate and avoid social contacts outside the 
family.  He remained fully employed as a diesel mechanic with 
a railroad, working a regular 40-hour shift per week, and 
functioning adequately on the job, although the social 
aspects of his work were somewhat strained.  He reported 
depression and sleep disturbance, but was taking no 
psychotropic medications, and was reluctant to seek 
counseling.  He reported some difficulties with concentration 
in his job, preferring to use the procedures manual at all 
times in his work.  He reported tension in his on-the-job 
relationships, although they were characterized as 
satisfactory overall.  He continued to experience some anger, 
depression, anxiety and nightmares. 

Mental status examination showed mood to be somewhat 
depressed, but insight and judgment were fair.  He was 
cognitively intact, but self-esteem was considered low due to 
depression, anxiety and marital distress.  The diagnosis was 
PTSD and a GAF of 50 was assigned.  The examiner noted a 
definite level of impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and in the industrial setting.  Immediate counseling was 
recommended to prevent further deterioration of the veteran's 
level of functioning. 

A Letter of Counsel dated in January 1998, was submitted from 
the veteran's employer which stated that he had not met the 
standards for reinstallation of an EMD Power Assembly, and 
that his level of productivity was below the system standard.  

During his December 1998, testimony before a Board Member 
sitting at Oakland, California, the veteran asserted that his 
PTSD was more disabling than reflected by his current 30 
percent rating evaluation.  He testified that even though he 
was employed, he was forced to work a graveyard shift, from 
11:00 P.M. to 7:00 A.M., so as to avoid contact with other 
workers, who would otherwise make him tense, nervous and 
angry.  

He indicated that working at night allowed him to work alone 
90 percent of the time.  He added that he had been given 
three disciplinary actions as a result of verbal altercations 
with other employees.

He also reported that his relationship with his spouse was 
volatile, that he was moody, anxious, depressed, and would 
experience anger bouts.  He stated that he would rely mostly 
on his spouse for the parenting of their children.  He also 
reported experiencing nightmares, which resulted in his 
having to sleep separately from his spouse.  He added that he 
attended a support group for people who had been raped or 
molested.

In February 1999 the veteran's spouse submitted a lay 
statement reporting that he was having difficulty sleeping, 
was easily agitated and was not very sociable.  

A VA examination report dated in December 1999, shows that 
the veteran indicated that he moved from California to 
Indiana in August 1999, because his spouse needed support 
from her family, and that she would have left him if he had 
not gone with her.  He added that he had been disowned from 
his family, having no contact with his parents or siblings, 
pursuant to being raped in service.  He indicated that he was 
currently unemployed, as he had difficulty passing exams 
because he would get anxious in testing situations which 
involved a large number of people.  In terms of stressors, 
the veteran reported that of rape, which was a serious threat 
to his physical integrity.  He was said to re-experience that 
primarily in nightmares, which were fairly frequent.  He 
would also think about it during his waking hours, and would 
have to make an effort to not think about it.

The veteran described that he did not like to watch the news 
or read the newspapers because they would talk about crime, 
particularly rape, sexual assault, which was upsetting to 
him.  He indicated that he was not close to anyone, except 
his immediate family.  However, he had a restricted range of 
affect, being accused by his wife of not being able to show 
much positive feeling.  He noted that this was changing a 
little bit with respect to his children.  



He added that he had difficulty staying asleep, he had 
trouble with hypervigilance, and that he was always watching 
others, especially men, as he was always on guard.  He had 
exaggerated startle response, which would subsequently anger 
him.

The veteran reported no impairment of thought process, no 
delusions or hallucinations, and no inappropriate behavior.  
He reported no recent suicidal ideations, saying that his 
children were very important to him and he would not do 
anything.  He maintained minimal personal hygiene and was 
oriented to person, place and time.  He indicated that his 
memory was not good, and that he had to carry manuals around 
to help him on his job.  He had no real obsessive ritualistic 
behavior other than that he may double and triple check 
locks.  His rate and flow of speech was relevant and logical 
and he had no real panic attacks.  

He might get depressed, but did not have a real depressed 
mood.  He would get anxious and bite his fingernails, grind 
his teeth and get anxious around others, especially in crowds 
and especially around men.  He had no problems with impaired 
impulse control and no problems with the law.  His sleep was 
impaired by the nightmares that were often accompanied by 
severe sweating and sometimes urinating while sleeping, along 
with breathing problems.  

The diagnosis was PTSD.  The examiner opined that there was 
insufficient evidence for a separate diagnosis of depression.  
A GAF of 55 was assigned for the past year.  He had some 
moderate but chronic problems.  He had no friends, and his 
marriage was somewhat strained, and the problems that he had 
due to PTSD could be a problem in employment. 

He was said to have some occupational and social impairment, 
and should be able to work in a setting where he would not 
have to be around others too much, and would not have to work 
in a small space, all due to his PTSD. 


Inguinal Hernia

A review of the service medical records reveals that the 
veteran reported abdominal pain in February 1994, and was 
diagnosed with an inguinal hernia on the right side.  This 
was surgically repaired in March 1994.

A VA examination report dated in September 1995, shows that 
the veteran reported no problems associated with an inguinal 
hernia or the corrective surgery.  Examination revealed a 
well-healed surgical scar at the right side of the 
herniorrhaphy, with no evidence of recurrence.  The diagnosis 
was status post right inguinal herniorrhaphy.

A VA examination report dated in July 1997 shows that the 
veteran reported persistent pain following hernia repair in 
service.  The pain was said to extend along the right groin 
down to the testicles.  He reported that he was given a truss 
to wear, but that it was very uncomfortable.  His pain was 
said to be worse with lifting, climbing up and down stairs, 
during long automobile rides, and with intercourse.  There 
was no gross anemia, malnutrition, nausea, diarrhea, or 
constipation.  Palpation of the groin area produced pain and 
tenderness.  There was no sensory loss for touch and 
pressure.  The impression was status post right inguinal 
repair with chronic pain in the groin, secondary to inguinal 
hernia repair.  

A private medical record dated in August 1997, shows that the 
veteran reported a history of right inguinal hernia repair, 
using a Marlex mesh while in service.  He reported pain in 
the right groin over the course of the last couple of years.  
Physical examination showed that he did not have any hernia 
defect.  Clinical observation was recommended with possible 
future re-exploration with regard to his discomfort.

The veteran underwent a VA EMG/NCS (electromyography/nerve 
conduction study) in August 1998, as he had reported 
intermittent, shooting pain that started in the right groin 
and testicle and had radiated up to his inguinal surgical 
scar.  There had also been some radiation of numbness and 
tingling into his right inner thigh.  

The pain had been getting progressively worse since his right 
inguinal hernia surgery and had increased with climbing up 
and down stairs, lifting heavy objects and during bowel 
movements.  His testicular pain was worse during an erection.  
His pain, on a scale of one to ten, with ten being the 
greatest, was an eight at its worst, and he had been taking 
Motrin with minimal relief.  The impression was that there 
was no electrodiagnostic evidence of a right femoral 
cutaneous nerve entrapment.

During his December 1998, testimony before the Member of the 
Board, the veteran asserted that he experienced problems ever 
since his 1995 surgical hernia repair.  He indicated that he 
could not do any lifting, which affected his ability to be 
promoted at work.  He added that his work environment created 
pressure on his hernia, which resulted in pain.  He indicated 
that he experienced pain when bent over in certain angles, 
such as bending, squatting, reaching over the shoulder, or 
going up steps.  He stated that he experienced pain, 
numbness, and swelling in the right testicle area.  He also 
indicated that the surgical scar was very tender and painful, 
and that he had to be injected with a pain killer, which 
would last from seven to twenty-four hours, on seven 
occasions.  He stated that he would wear a truss, but since 
it was uncomfortable and painful, he would just wear jockey 
shorts.  On a scale of one to ten, with ten being the 
greatest, he estimated his pain to be an eight.

A VA examination report dated in December 1999 shows that the 
veteran reported  continued pain in the right groin area, 
ever since he was first found to have an inguinal hernia.  
The pain was said to be increased by exercise, lifting, 
coughing, or sexual intercourse.  He sated that when he was 
working he would have the groin pain up to ten hours a day, 
and that it was quite severe.  However, since he had not been 
working over the previous few months, it had been less 
severe.  

He added that he would find it quite bothersome, and that he 
was limited in his activity.  He was limited to walking about 
one quarter of a mile, and was limited to walking about one 
flight of stairs as it causes his groin pain to worsen.  He 
would limit his lifting to about 15 pounds.  

He stated that he would wear a truss intermittently, 
especially when he would know that he had to do any kind of 
exertion.  He stated that he was taking a dosage of 
Ibuprofen, which he was advised exceeded the recommended safe 
dosage.  On examination the inguinal areas were negative for 
any hernias or bulges.  There was a scar in the right groin 
from previous inguinal surgery.  He was tender in the right 
groin area.  There were no other physical findings noted such 
as redness or heat.  The diagnosis was status post right 
inguinal hernia repair, 1994, without apparent recurrence; 
right groin pain; and prominent right inguinal ligament with 
hydrocele formation.

A VA examination report dated in April 2000, shows that the 
veteran reported right testicular pain since 1994.   There 
was no apparent lethargy, weakness, or evidence of anorexia.  
The veteran reported having gained approximately 50 pounds in 
the past year.  He indicated that he did not have frequency 
or problems with voiding.  He reported incontinence 
associated with nightmares of being raped.  He indicated that 
he did not have any problems with vaginal penetration or with 
ejaculation.  He reported pain in the right testicle with 
sexual activity and with ascending and descending steps.  

Examination of the penis and testicles was normal.  The 
epididymis was basically normal bilaterally.  There was very 
mild pain with examination of the right testicle.  The 
veteran was not seen to grimace, pull back, or have any 
evidence of significant pain of his right testicle.  When 
asked to rate his pain on a scale of one to ten, with ten 
being the greatest, the veteran stated that it was a five.  
When asked what his pain usually was when he was sitting in 
the chair prior to examination, he said it was zero.  The 
spermatic cord was basically normal.  There was evidence of 
previous hernia repair.  He had a Valsalva maneuver and there 
was no evidence of recurrent hernia.  There was no evidence 
of fistula.  The testicles were of normal size, shape and 
consistency.  The diagnosis, in pertinent part, was mild 
right testicular pain, probably from nerve entrapment from a 
right inguinal hernia.


Bilateral Ingrown Toenails Of The Great Toes

A review of the veteran's service medical records reveals 
that he first reported ingrown toenails of the big toe in 
March 1988.  He had multiple excisions of the toenails of the 
big toes of both feet between 1988 and 1993, as this 
bilateral condition recurred.

A VA examination report dated in September 1995, shows that 
the toenails of the big toes had grown back to some extent, 
with toenail deformity.  Both toes were nontender at 
examination.  The diagnosis, in pertinent part, was ingrown 
toenails, feet, bilateral.

A VA examination report dated in July 1997, shows that the 
veteran reported a history of multiple removal of his 
toenails, bilaterally.  He indicated that they were 
completely removed in 1990, but that a small piece grew back, 
interfering with functional skills.  He indicated that the 
big toes were tender and painful.  He had had some residual 
regrowth of part of the great toenails.   Physical 
examination revealed absent great toenails, bilaterally, with 
some regrowth on both sides.  

The toenail bed was somewhat painful on ambulation, but he 
was able to ambulate independently.  He had no problems on 
squatting, and was able to walk on the heels and toes, but he 
would avoid weightbearing on the base of the right great toe, 
where there was a callus.  He would try to avoid shoes due to 
the painful calluses.  Skin was intact, there was no 
tenderness in the metatarsophalangeal joints.  The veteran 
reported that he could function for 15 minutes, but that 
beyond that, he had more pain.  He indicated that he would 
avoid running, as running would cause the nailbeds to bleed.  
The diagnosis was history of ingrown toenails - toenails 
removed, with residual toenail causing functional 
limitations.

During his December 1998, testimony before the Member of the 
Board, the veteran indicated that he had his toenails removed 
four months earlier.  He indicated that the skin on his great 
toes was very tender and painful.  He indicated that when the 
nails were in place, they were very deformed, with ridges 
cutting into the flesh.  

He added that he had to have the nails trimmed every three 
weeks.  He stated that his nails had now been completely 
removed with acid, so that the roots would not grow back.  He 
described that the lack of a nail has left tender and painful 
skin which required him to wear steel-toed boots at work, so 
that he would not get stepped on.  He also noted that there 
were some callous formations on the outside of the feet, and 
that he would not try to bend the toes because of pain.

A VA examination report dated in December 1999, shows that 
the veteran had a chemistry matrixectomy in May 1998.  
Physical examination revealed that gait and stance were 
normal.  There were no foot deformities such as pes planus or 
hallux valgus.  He was able to rise to his toes and to his 
heels.  It was painful for him to rise to the toe of the 
right foot.  Both great toenails were absent and the nail 
beds appeared to be well healed.  The left great toe was 
completely nontender with normal motion.  The right great toe 
had tenderness that seemed to be localized to the 
interphalangeal joint of the great toe.  He had a range of 
motion at that joint of zero to 40 degrees, with painful 
motion throughout the range of motion.  He was tender at the 
interphalangeal joint of the right great toe.  He had normal 
sensation of both feet except there was a loss of pin 
sensation in the right great toe.  X-rays of the right foot 
revealed no injury or joint space abnormality.

A VA examination report dated in May 2000, shows that the 
veteran stated there were no problems with his toes, the 
midtarsal, subtalar joint or ankle joint.  The only objective 
finding of the great toes was that it appeared he had 
undergone a total, permanent, nail removal.  There was no 
pain, crepitus, or discomfort noted in the left foot or right 
foot, in the forefoot, rear foot, or ankle joint areas.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2001).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41 
(2001), which require the evaluation of the complete medical 
history of the veteran's condition.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2001).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2001).  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14. (2001).

The CAVC has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The CAVC has acknowledged, 
however, that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes.  Esteban v. 
Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. 
App. 225 (1993).

During pendency of this appeal, the diagnostic criteria for 
rating psychiatric disorders were amended by regulatory 
changes in the law.  The CAVC has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Accordingly, the Board will consider both former and 
amended criteria and will apply the criteria more favorable 
to the veteran.  Id.

The veteran's service-connected psychiatric disability is 
currently rated as 30 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.

Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
social impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the CAVC stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" whereas the other terms were "quantitative" 
in character, and invited the Board to construe the term 
"definite" in a manner that would quantify the degree of 
impairment.  

The General Counsel concluded that the term "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree." It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large.  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  Effective November 7, 1996, the 
rating criteria for mental disorders were amended. Under the 
revised rating criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

Words such as "moderate" and "severe" are not defined in 
the VA Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2001).

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  

A GAF of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 relates that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); and no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork) Id.

The veteran's residuals of right inguinal hernia repair are 
currently rated as 10 percent disabling pursuant to the 
criteria for diseases of the digestive system, specifically, 
Diagnostic Code 7338 of the Schedule.  See 38 C.F.R. § 4.114.  

By regulatory amendment effective July 2, 2001, changes were 
made to the schedular criteria for evaluating diseases of the 
digestive system.  As noted above, where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas, 1 
Vet. App. at 312-13.  In deciding such case, the Board must 
determine whether the previous or revised version is more 
favorable to the veteran.  If the revised version is more 
favorable, the retroactive reach of that regulation can be no 
earlier than the effective date of the change, and the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  See 38 
U.S.C.A. § 5110(g); see also VAOPGCPREC 3-00.

In the veteran's case, neither version is more advantageous 
to the veteran in that the criteria for evaluating inguinal 
hernia are identical in both the old and revised versions.  
See 38 C.F.R. § 4.114, Diagnostic Code 7338 (2000 & 2001).  
Hence, there is no due process bar for the Board to proceed 
with the appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under Diagnostic Code 7338, a 60 percent rating is 
appropriate for a large postoperative recurrent inguinal 
hernia that is considered inoperable and which is not well 
supported under ordinary conditions and which is not readily 
reducible.  A 30 percent rating is warranted for a small 
recurrent postoperative, or unoperated irremediable, inguinal 
hernia, which is not well supported by a truss or is not 
readily reducible.  A 10 percent rating is warranted for a 
recurrent postoperative inguinal hernia that is readily 
reducible and well supported by a truss or belt.  See 38 
C.F.R. § 4.114, Diagnostic Code 7338. 

The veteran's service-connected bilateral ingrown toenail of 
each great toe is currently rated by analogy as 
noncompensable pursuant to Diagnostic Code 5284 which 
provides the rating criteria for other foot injuries.

Pursuant to Diagnostic Code 5284, a 30 percent evaluation is 
warranted where the foot injury is severe.  A 20 percent 
evaluation is to be assigned where the foot injury is 
moderately severe, and a 10 percent evaluation is warranted 
where the foot injury is moderate.  It is noted that with 
actual loss of use of the foot, a 40 percent evaluation would 
be appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2001).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2001).  

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West Supp. 2002);  38 C.F.R. 
§§ 3.102, 4.3 (2001).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas, 1 Vet. 
App. at 308.  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in the 
CAVC at the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has recently held that only section 4 of the VCAA 
(which eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in San Diego, California; the VA Medical Center in 
Palo Alto, California; the VA Medical Center in Evansville, 
Indiana; and the Gould Medical Foundation, Modesto, 
California.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The RO has obtained and associated with the claims 
file the medical treatment and examination reports identified 
by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issues on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

The veteran was specifically notified of the enactment of the 
VCAA by letter in September 2002, which advised him of the 
evidence required to establish entitlement, and indicating 
what additional evidence was required to be submitted in 
support of his claims.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities as well as those of 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has considered the enactment of the VCAA in 
adjudicating the veteran's claim as set forth in the 
Supplemental Statement of the Case dated in July 2002.

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claims through issuance 
of rating decisions, a Statement of the Case, Supplemental 
Statements of the Case, a Board Remand, and associated 
correspondence.  In this regard, the veteran has been given 
the opportunity to direct the attention of the RO to evidence 
which he believes is supportive of his claims, and the RO, as 
noted above, has expanded the record accordingly by obtaining 
and associating with the claims file any additional evidence 
mentioned by the veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issues on appeal, and has done so.  He testified at a 
hearing in Oakland, California, over which a Member of the 
Board presided in December 1998.

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.  As noted above, the RO has notified the veteran of 
the VCAA, with such notification resulting in additional 
evidence.

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


PTSD

The veteran maintains that the 30 percent evaluation which 
has been assigned for 
his PTSD does not accurately reflect the degree of disability 
that he currently experiences.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the medical evidence of record shows that the 
veteran reported symptoms which included nightmares, 
intermittent insomnia, startle response, isolation, some 
difficulty with memory, and depression.  However, he was 
oriented in all spheres, his attention span was intact, and 
his thought processes were unimpaired.  There were no gross 
delusions, hallucinations, inappropriate behavior, suicidal 
or homicidal ideations.  There was no ritualistic or 
obsessive behavior, no irrelevant, illogical or obscure 
speech patterns, and panic attacks were not appreciated.  He 
exhibited no gross impairment of impulse control.

Under the former rating criteria, 38 C.F.R. § 4.132, 
Diagnostic Code 9411, the Board finds that a disability 
rating greater than 30 percent is not warranted.  The veteran 
had demonstrated symptoms as stated above, which are 
characteristic of a disability manifested by an ability to 
establish or maintain effective or favorable relationships 
with people which is "definitely" impaired.  Similarly, the 
veteran's symptoms, at best, result in reliability, 
flexibility and efficiency levels which are so reduced as to 
result in "definite" social impairment.  The veteran's GAF 
codes of 65 established during the VA examination in July 
1996, is productive of no more than some mild symptoms.  The 
GAF of 50 diagnosed in the July 1997 VA examination is 
productive of serious symptoms; and the GAF code of 55 in 
December 1999 shows that his disability is productive of 
moderate symptoms.

As the term "definite" in 38 C.F.R. § 4.132 was has been 
construed as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large," the Board is of the opinion that an 
evaluation not greater than 30 percent more closely 
approximates the degree of the veteran's disability pursuant 
to the criteria in effect prior to November 7, 1996.

Similarly, the Board is of the opinion that an evaluation 
greater than 30 percent pursuant to the criteria in effect 
prior to November 7, 1996, is not warranted as there is no 
evidence of considerable social or industrial impairment, 
severe social or industrial impairment, or total incapacity.



His psychoneurotic symptoms had not been shown to be of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment.  

His psychiatric disorder was not specifically determined not 
to be in and of itself a demonstrable hindrance to obtaining 
or retaining employment.  

Additionally, it was not shown that the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community, 
accompanied by totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  

As such, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 30 percent, pursuant to the regulations in effect 
prior to November 7, 1996.

Under the revised rating criteria, 38 C.F.R. § 4.130 
Diagnostic Code 9440, the Board finds that a rating 
evaluation greater than 30 percent is not warranted.  

The evidence of record shows that the veteran experiences 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).



He has not, however, demonstrated symptoms which would 
suggest occupational and social impairment manifested by 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

Similarly, there was no evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; intermittently 
illogical speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and an inability to establish and maintain effective 
relationships.  

The evidence also failed to demonstrate that the veteran 
exhibited total occupational and social impairment, due 
solely to his PTSD symptoms of gross impairment in thought 
processes or communication; persistent delusions of 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation 
or own name.  

The Board finds significant that the veteran had been 
employed for several years as a diesel mechanic, until he was 
forced to relocate.  It has not been shown that he is 
unemployable as a result of symptoms associated with PTSD.


Taking into consideration all of the available information 
and the criteria set forth in the Schedule, it is the finding 
of the Board a rating in excess of 30 percent for PTSD  is 
not warranted.  The 30 percent rating is the highest rating 
warranted during the entire appeal period.  Fenderson, 12 
Vet. App. at 119.

In rendering this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the CAVC in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which supports a higher 
rating.  The evidence does not reflect that the degree of 
impairment resulting from the PTSD more nearly approximates 
the criteria for the next higher evaluation pursuant to 38 
C.F.R. § 4.7 (2001).  Additionally, the evidence is not in 
equipoise as to warrant consideration of the benefit of the 
doubt rule. 38 C.F.R. § 4.3 (2001).

Inguinal Hernia

The veteran has reported continued pain in the right groin 
area, which has been described as sharp and occasionally 
radiating, since his separation from service.  Post-service 
medical records have revealed that there is mild right 
testicular pain, but there is no evidence of recurrent right 
hernia.  There was no evidence of bulging at the site of the 
residual scar from his right inguinal hernia repair. The 
veteran has noted pain during bending, stretching, 
intercourse, and during heavy lifting.

The most recent VA examination results found no hernia or 
bulging, although the veteran complained of right lower 
quadrant pain.  The veteran has indicated that he 
occasionally wears a truss for support, but that he considers 
it to be uncomfortable.

In light of the lack of medical evidence of more severe 
postoperative residuals of the veteran's right inguinal 
hernia repair, such as small recurrent hernia that is not 
supported by a belt or truss or a large unsupported recurrent 
postoperative hernia, which would warrant higher evaluations 
of 30 percent or 60 percent respectively under the Schedule, 
the Board finds that the 10 percent evaluation currently 
assigned from the date of the award of service connection is 
most appropriate.



The residuals of the appellant's hernia repair can also be 
evaluated under the criteria set forth under 38 C.F.R. Part 
4, Diagnostic Code 8530 (2001), applicable to the 
ilioinguinal nerve.  Under this code, a zero percent 
disability rating is assigned for mild or moderate paralysis 
of the ilioinguinal nerve and a 10 percent disability rating 
for severe to complete paralysis.  

The term "incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a  (2001).  Although there is evidence of possible mild 
right testicular pain from nerve entrapment, there is no 
evidence of impairment of the ilioinguinal nerve as a 
residual of the hernia repair.

The medical evidence does not show any ratable residuals of 
the hernia repairs. There is no current hernia, no evidence 
of nerve damage, and no limitation or symptomatology 
associated with the scars.  The objective clinical evidence 
does not indicate that the veteran has an inguinal hernia or 
any symptomatic residuals. 

Therefore, taking into consideration all of the available 
information and the criteria set forth in the Schedule, it is 
the finding of the Board a rating in excess of 10 percent for 
right inguinal hernia is not warranted.  The 10 percent 
rating is the highest rating warranted during the entire 
appeal period.  Fenderson, 12 Vet. App. at 119.

Moreover, as the rating schedule provides a specific 
diagnostic code for evaluation of the veteran's residuals of 
right inguinal hernia repair, there is no basis for 
evaluation of the disability under any other diagnostic 
codes.  See 38 C.F.R. §§ 4.20, 4.114; see also Butts, 5 Vet. 
App. at 539.


Bilateral Ingrown Toenail Of The Great Toes

The findings on the last VA examination in May 2000 
demonstrate that the veteran stated there were no problems 
with his toes, and that it appeared he had undergone a total, 
permanent, nail removal.  There was no pain, crepitus, or 
discomfort noted in the left foot or right foot.

The veteran's removal of the each great toenail is rated 
noncompensable by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, pertaining to other foot injuries, since the 
Rating Schedule does not have a specific code for ingrown 
toenail or toenail removal.  The regulations provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part.  38 C.F.R. § 4.27 
(2001)

When choosing which diagnostic code to apply to an unlisted 
condition, codes for similar disorders or that provide 
general descriptions that encompass many ailments should be 
considered.  Pernorio, 2 Vet. App. at 629.  

In deciding which diagnostic code is "closely related" to the 
unlisted condition, the following three factors may be taken 
into consideration: (1) whether the functions affected by the 
condition are analogous; (2) whether the anatomical location 
of the condition is analogous; and (3) whether the 
symptomatology of the condition is analogous.  Lendenmann v. 
Principi, 3 Vet. App. 345, 350-51 (1992).

Diagnostic Code 5284 provides for a 10 percent rating when 
disability is moderate, a 20 percent rating when it is 
moderately severe, and a 30 percent rating if it is severe.  
In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 
noncompensable disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a higher disability rating for the veteran's service- 
connected bilateral ingrown toenail disability.

Since the initial grant of service connection, the ingrown 
toenails of each of the veteran's big toes have included the 
veteran's subjective complaints of pain and tenderness, with 
occasional treatment and removal of the nail.  The veteran 
has described intermittent pain and discomfort, but there has 
been no evidence that the veteran had a moderate, moderately 
severe, or severe disability since the assignment of the 
initial rating.  The lack of objective evidence of a more 
severe disability does not support an assignment of an 
initial compensable rating under this provision.  See 
Fenderson, supra.

Evaluation under the provisions of other diagnostic codes is 
not possible because there is no evidence that the residuals 
of the bilateral toe removal cause other symptoms.  
Consequently, the Board finds that an initial compensable 
rating is not warranted for the veteran's service connected 
ingrown toenail of the great toe of each foot, under any of 
the schedular criteria.

In short, the available medical opinions lead the Board to 
conclude that the veteran's symptomatology most closely 
approximates the criteria for a noncompensable rating under 
Diagnostic Code 5284.  38 C.F.R. § 4.71a (2001). 


Extraschedular Consideration

The CAVC has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.  




In the Supplemental Statement of the Case dated in January 
1998, the RO concluded that an extraschedular evaluation was 
not warranted for the veteran's service connected PTSD, right 
inguinal hernia, or bilateral ingrown toenail of the great 
toes.  Since this matter has been considered by the RO, the 
Board will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2001).  See also VAOPGCPREC 6-96.  Ordinarily, 
the VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 
C.F.R. § 3.321(b)(1) (2001).  The veteran has not identified 
any factors which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful.  

A review of the claims does not show that the veteran's PTSD, 
right inguinal hernia, or bilateral ingrown toenail of the 
great toes have resulted in marked interference with 
employment or frequent periods of hospitalization.  The 
veteran testified that he had been fully employed until 
having to relocate to Indiana, but there is no indication of 
marked interference with such employment.

While the Board acknowledges the veteran has exhibited pain 
and limitation of motion, such impairment is already 
contemplated by the applicable schedular criteria.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any factor consistent with an exceptional or unusual 
disability picture, and the veteran has pointed to none.  

In short, the veteran's service-connected PTSD, right 
inguinal hernia, or bilateral ingrown toenail of the great 
toes do not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant referral of his 
case for consideration of the assignment of an extraschedular 
rating under 38 C.F.R. 3.321(b)(1) (2001).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for PTSD is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right inguinal hernia is denied.

Entitlement to an initial compensable evaluation for ingrown 
toenail, great toe, of the right foot is denied.

Entitlement to an initial compensable evaluation for ingrown 
toenail, great toe, of the left foot is denied. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As noted above, by rating action dated in February 2000, the 
RO denied the veteran's claims of entitlement to service 
connection for right testicular pain and for right carpal 
tunnel syndrome.  In August 2002, the veteran submitted what 
the Board is interpreting as an expression of disagreement 
with the above denial.  See 38 C.F.R. § 20.300 (2001).  The 
veteran has not been issued a statement of the case by the 
RO.

The CAVC has held that the RO's failure to issue a statement 
of the case is a procedural defect requiring a remand.  
Godfrey and Manlincon, supra (in circumstances where a notice 
of disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued). Therefore, 
the case will be remanded to the RO so that a statement of 
the case may be issued.

Additionally, the Board notes that the prepared and certified 
issue of entitlement to an increased evaluation for the 
disability of the right index and middle fingers is 
'inextricably intertwined" with the issue of entitlement to 
service connection for right carpal tunnel syndrome.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
They were not intended to preclude a remand in these 
circumstances.  See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. §§ 19.9, 19.31, 20.903 and 
20.1304 (2001)).

In this case, the service connection claim must be remanded 
because a statement of the case has not been issued, and such 
action takes place at the RO; additionally, the increased 
evaluation claim is "inextricably intertwined" with the 
service connection issue.  See Chairman's Memorandum 01-02-01 
(2002); Manlincon, Godfrey, supra.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should issue a statement of 
the case with regard to the issues of 
entitlement to service connection for 
right testicular pain and for right 
carpal tunnel syndrome.  

The veteran should be advised of the 
requisite time within which to file a 
substantive appeal if he wishes appellate 
review.  

3.  The RO should review the claims file 
to ensure that all of the foregoing 
requested development has been completed, 
and if it has not, the RO should 
implement corrective procedures.  The RO 
is advised that where the remand orders 
of the Board or the CAVC are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2002)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

4.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an increased 
evaluation for disability of the right 
index and middle fingers.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

